Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Communication on 09/24/2020 with claims 1-20 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-6
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“a first barrier pattern disposed at a first level above the conductive pattern;
a second barrier pattern disposed at a second level, lower than the first level, above the conductive pattern, wherein the second barrier pattern is spaced apart from the first barrier pattern in the horizontal direction; and
a contact plug disposed between the first barrier pattern and the second barrier pattern, wherein the contact plug extends in a vertical direction to contact the contact portion. “--.
In combination with all other limitations as recited in claim 1
II/ Group II: Claims 7-13:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
a second conductive pattern disposed above the first conductive pattern;
            a first barrier pattern disposed above the first conductive pattern; and
a first contact plug contacting the first conductive pattern and spaced apart from the second conductive pattern,
wherein the first conductive pattern and the second conductive pattern form a stepped structure, and
wherein the first contact plug contacts a sidewall of the first barrier pattern.”--.
In combination with all other limitations as recited in claim 7.
III/ Group III: Claims 14-20:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“a second conductive pattern disposed above the first
conductive pattern;
a first barrier pattern disposed above the first conductive
pattern; and
a first contact plug contacting the first conductive pattern
and spaced apart from the second conductive pattern,
wherein the first conductive pattern and the second
\conductive pattern form a stepped structure, and
wherein a part of the first contact plug overlaps the first
barrier pattern. “--.
In combination with all other limitations as recited in claim 14.
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Kanakamedala et al, discloses THREE-DIMENSIONAL MEMORY DEVICE WITH METAL AND SILICIDE CONTROL GATES.


5.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9:30am-6:30pm.US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897